DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of Japan 2011-105514 on 5/10/2011 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: hardware device, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1-2, 4, 6-7, 9-10, 13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10 and 14 of US Patent 10714749. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-2, 4, 6-7, 9-10, 13 and 15-19 in the instant application are encompassed by US Patent 10712749  claims 1, 3, 6-8, 10 and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Tian et al. (US 20160059416 hereinafter Tian).

Regarding claim 13, Tian teaches a method of controlling a position of a remote mobile electro-mechanical device, the method comprising: transmitting, by a controller, data to the remote mobile electro-mechanical device; receiving, by the remote mobile electro-mechanical device, the data from the controller; collecting, by the remote mobile electro-mechanical device, data representative of one or more of a speed, travel direction, and positioning of the remote mobile electro-mechanical device at a specific time; transmitting, by the remote mobile electro-mechanical device, the collected data to the controller; and storing and processing, by the controller, the collected data from the remote mobile electro-mechanical device; wherein the remote mobile electro-mechanical device operates in accordance with a navigation buffer (See at least: Figs. 1-4; [0027] via “The detector 132 may be a 2-D detector (e.g., 2-D camera) or a 3-D detector (e.g., RGBD camera, stereo camera, lidar detector). The visual recognition unit 130 may include more than one detector. The visual recognition unit 130 is depicted as 
       
Regarding claim 14, Tian teaches wherein the remote mobile electro-mechanical device stores the collected data in a memory within the remote mobile electro-mechanical device, and wherein a hardware device within the remote mobile electro-mechanical device is coupled to the memory of the remote mobile electro-mechanical 

Regarding claim 15, Tian teaches wherein the remote mobile electro-mechanical device maintains at least a minimum distance from the navigation buffer (See at least: Fig. 2; Refer also to claim 13 for reasoning and rationale. ).

Regarding claim 16, Tian teaches wherein the navigation buffer is a multi-dimensional zone defining a perimeter of an environment (See at least: Fig. 2, item 260).

Regarding claim 17, Tian teaches wherein the multi-dimensional zone is a sphere, ellipsoid, cube, rectangle, or other shape defining the perimeter of the environment (See at least: Fig. 2, item 260).

Regarding claim 18, Tian teaches instructing, by the controller, the remote mobile electro-mechanical device to maintain at least a minimum distance from the perimeter of the environment (See at least: Fig. 2).

Regarding claim 19, Tian teaches navigating, by the remote mobile electro-mechanical device, the environment based on data received from the controller indicating the navigation buffer (Figs. 1-4; refer at least to claim 13 for reasoning and rationale.). 

Regarding claim 20, Tian teaches wherein the controller is configured to wirelessly communicate with a plurality of remote mobile electro-mechanical devices, and wherein the controller is configured to separately identify each remote mobile electro-mechanical device and store data from each one of the plurality of remote mobile electro-mechanical devices (See at least: [0015] via “Generally, as used herein, a rail yard robot may be understood as a non-manned mobile device configured to perform one or more tasks autonomously and/or via remote control.”; refer at least to claim 1 for reasoning and rationale.). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian and further in view of Kokubo (US 20060069507 hereinafter Kokubo). 

Regarding claim 1, Tian teaches a system for establishing boundaries in an environment, the system comprising: 
a remote mobile electro-mechanical device comprising (See at least: Fig. 1 and Fig. 3): 
a camera mounted on or within the remote mobile electro-mechanical device (See at least: [0027] via “The detector 132 may be a 2-D detector (e.g., 2-D camera) or a 3-D detector (e.g., RGBD camera, stereo camera, lidar detector). The visual recognition unit 130 may include more than one detector. The visual recognition unit 130 is depicted as a single block in FIG. 1, but may include portions or aspects mounted at different locations on the robot 100 and may include more than one physically distinct structures. For visual recognition units including more than one detectors, the detectors may be commonly mounted at a shared position, or may be mounted at different positions on the robot 100 (e.g., one detector mounted at a first position and one detector mounted at a second, different position).”); 
a memory configured to store data (See at least: Fig. 1); and 
at least one hardware device coupled to the memory (See at least: Fig. 1 item 140 “processing unit”); and 
a controller positioned remote from the remote mobile electro-mechanical device and wirelessly connected to the remote mobile electro-mechanical device through the at least one hardware device of the remote mobile electro- mechanical device (See at 
wherein the remote mobile electro-mechanical device operates in accordance with a navigation buffer (See at least: Fig. 2; [0020] via “Different control strategies may be employed for controlling the robots 100a, 100b, 100c depending on whether the robots are in the open area 250 or the narrow area 240. For example, a more restrictive or less permissive control strategy may be employed in the narrow area 240, and a less restrictive or more permissive control strategy may be employed in the open area 250. For instance, if robot 100a (in the narrow area 240) traveling in direction of travel 202 determines a human is within a buffer zone, the robot 100a may be controlled to stop until the human is no longer within the buffer zone. However, if robot 100c (in the open area 250) traveling in direction of travel 203 determines a human is within a buffer zone, the robot 100c may continue traveling but travel in a different path than originally planned to keep the human out of the buffer zone of robot 100c.”).
but fails to teach a rechargeable battery configured to provide electrical power to the remote mobile electro-mechanical device. 
	However, Kokubo teaches a rechargeable battery configured to provide electrical power to the remote mobile electro-mechanical device (See at least: [0043] via “The robot device 100 according to this embodiment autonomously operates using a battery. The power supply unit 160 includes a rechargeable battery 161 and a charge and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tian in view of Kokubo to teach a rechargeable battery configured to provide electrical power to the remote mobile electro-mechanical device so that the remote mobile electro-mechanical device can have a rechargeable onboard power source in order to move around and get recharged as needed. 

Regarding claim 2, Tian teaches wherein the navigation buffer is a multi-dimensional zone defining a perimeter of the environment (See at least: Fig. 2, item 260).
Regarding claim 3, Tian teaches wherein the controller is configured to keep the remote mobile electro-mechanical device at least a minimum distance from the perimeter of the environment (See at least: Fig. 2; Refer also to claim 1 for reasoning and rationale. ). 

Regarding claim 4, Tian teaches wherein the multi-dimensional zone is a sphere, ellipsoid, cube, rectangle, or other shape defining the perimeter of the environment (See at least: Fig. 2, item 260).

Regarding claim 5, Tian teaches wherein the perimeter of the environment is a location in which the remote mobile electro-mechanical device avoids and does not cross (See at least: Fig. 2; Refer also to claim 1 for reasoning and rationale. ).

Regarding claim 6, Tian teaches wherein the remote mobile electro-mechanical device navigates the environment by receiving data from the controller indicating the navigation buffer (Refer at least to claim 1 for reasoning and rationale.)

Regarding claim 7, Tian teaches wherein the remote mobile electro-mechanical device navigates the environment by avoiding and not crossing the navigation buffer (See at least: Fig. 2; Refer also to claim 1 for reasoning and rationale. ).

Regarding claim 8, Tian teaches wherein the remote mobile electro-mechanical device is controlled by electronic or computer programming (See at least: Fig. 1).

Regarding claim 9, Tian teaches wherein the remote mobile electro-mechanical device includes one or more sensors configured to perform one or more measurements of the surrounding environment (See at least: Fig. 1).

Regarding claim 10, Tian teaches wherein the remote mobile electro-mechanical device collects and stores speed, travel direction, time, and positioning data establishing the location or position of the remote mobile electro-mechanical device at a specific time (See at least: Figs. 1-4; refer also to claim 1 for reasoning and rationale.).

Regarding claim 11, Tian teaches wherein the system uses location-awareness technology to update the location or position of the remote mobile electro-mechanical 

Regarding claim 12, Tian teaches wherein the location-awareness technology uses one or more of a sonar, laser, or video on-board the remote mobile electro-mechanical device to update the position of the remote mobile electro-mechanical device within the environment (See at least: Figs. 1-4; [0013] via “The detection of people may be performed using one or more cameras (e.g., two-dimensional camera, three-dimensional or stereo camera) or other visual detection devices (e.g., LIDAR) in conjunction with recognition software (e.g., software configured to detect the presence, distance, motion, and/or posture of one or more persons within the field of view of a camera or other detection device”; Refer also to claim 1 for reasoning and rationale.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/HARRY Y OH/Primary Examiner, Art Unit 3666